***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                 HULL v. NEWTOWN—DISSENT

   EVELEIGH, J., dissenting. I respectfully disagree with
the majority conclusion that the arrest policy of the
Newtown Police Department (department) ‘‘applies
solely to the criminal context and therefore does not
apply when the police take a person into custody pursu-
ant to [General Statutes] § 17a-503 (a).’’ See Newtown
Board of Police Commissioners, Newtown Police Policy
and Procedure 3.00 (revised February 1, 2005) (Policy
Manual). Instead, I would conclude that the plain mean-
ing of the word ‘‘[a]rrest,’’ which is defined in the policy
as ‘‘[t]aking a person into custody,’’ creates a ministerial
duty requiring the police to search anyone who has
been taken into custody for whatever reason. Id., pt.
III A, p. 1. Therefore, I respectfully dissent.
   I begin by noting my agreement with the facts and
law set forth in the majority opinion. There is, therefore,
no need to repeat either at length in this dissent. My
differences with the majority opinion lie in the interpre-
tation of the Policy Manual. I will add facts and law
only when necessary to advance the discussion set forth
in this dissent.
    It should be noted that, after his interaction with
Stanley Lupienski, Officer Steven Borges proceeded to
fill out a ‘‘police emergency examination request’’ form
to be provided to both the ambulance driver and the
hospital. The form, which is issued by the Connecticut
Department of Mental Health and Addiction Services,
contains the following language: ‘‘Any police officer
who has reasonable cause to believe that a person has
psychiatric disabilities and is dangerous to himself or
herself or others or gravely disabled, and in need of
immediate care and treatment, may take such person
into custody and take or cause such person to be taken
to a general hospital for emergency examination under
this section. The officer shall execute a written request
for emergency examination detailing the circumstances
under which the person was taken into custody and
such request shall be left with the facility. The person
shall be examined within twenty-four hours and shall
not be held for more than seventy-two hours unless
committed under section 17a-502.’’ This language
comes, almost verbatim, from § 17a-503 (a). Borges
signed the form in a box beneath a sentence stating:
‘‘It is my belief that the above named person is mentally
ill and dangerous to himself, herself or others or gravely
disabled and is need of immediate care and treatment.’’
At no point did any member of the department make
any effort to search or frisk Lupienski.
  The department’s manual contains a policy governing
the subject of arrests. Policy Manual, supra, 3.00. This
policy begins with a section entitled ‘‘definitions,’’ and
the first term listed therein is ‘‘[a]rrest,’’ which is defined
as ‘‘[t]aking a person into custody.’’ Id., pt. III, p. 1. A
later section of the policy, entitled ‘‘[s]earch [i]ncident
to [a]rrest’’ provides that ‘‘[o]fficers shall conduct a
thorough search of the person arrested.’’ Id., pt. IV H,
p. 4. The defendant, the town of Newtown, admitted
in the underlying pleadings that the policy governing
arrests would have applied any time one of its police
officers ‘‘took a person into custody’’ and that ‘‘it was
mandatory for officers to conduct a thorough search of
any person taken into custody.’’ The defendant further
admitted that ‘‘[u]nder the policy governing arrests, offi-
cers did not have discretion to decline to search a per-
son taken into custody,’’ and that ‘‘[u]nder the policy
. . . the duty of an officer to search a person who had
been taken into custody was not left to the judgment
or discretion of the officer.’’ The defendant admitted
these statements and then added that the policy applied
when someone was arrested. In my view, it is clear that
the policy applied when someone is arrested. It is also
clear that the policy defines an arrest to be whenever
someone is taken into custody. The policy does not
define arrest to mean someone is taken into custody
‘‘for a criminal offense.’’ The majority has now added
words to the definition which do not appear in the
policy. In my view, respectfully, since both the policy
and definition are plain and unambiguous we should
not be placing our own judicial gloss on that definition.
   The policy explicitly requires that, in the case of an
arrest, ‘‘[o]fficers shall conduct a thorough search of
the person arrested.’’ Policy Manual, supra, 3.00, pt. IV
H 1, p. 4. As this court has previously explained, ‘‘the
word shall creates a mandatory duty when it is juxta-
posed with [a] substantive action verb.’’ (Internal quota-
tion marks omitted.) Wiseman v. Armstrong, 295 Conn.
94, 101, 989 A.2d 1027 (2010). In light of the policy’s
use of the word ‘‘shall,’’ together with the absence of any
‘‘qualifying words’’ like ‘‘should’’; see Ugrin v. Cheshire,
307 Conn. 364, 391–92, 54 A.3d 532 (2012); conducting
a search incident to an arrest is a ministerial act
‘‘required by [a] city charter provision, ordinance, regu-
lation, rule, policy, or any other directive . . . .’’ Vio-
lano v. Fernandez, 280 Conn. 310, 323, 907 A.2d 1188
(2006). The only question in the present case, therefore,
is whether the policy applies only to criminal arrests,
which the policy does not say, or to anyone who is
taken into custody, which is precisely the manner in
which the policy itself defines arrests.
   If the language of a municipal regulation is plain and
unambiguous, ‘‘we need look no further than the words
themselves . . . .’’ State v. Spears, 234 Conn. 78, 86,
662 A.2d 80, cert. denied, 516 U.S. 1009, 116 S. Ct. 565,
133 L. Ed. 2d 490 (1995).1 The court cannot ‘‘engraft
amendments’’ onto the policy to alter its plain meaning;
(internal quotation marks omitted) Costantino v. Skol-
nick, 294 Conn. 719, 736, 988 A.2d 257 (2010); and must
proceed by ‘‘referring to what the . . . text contains,
not by what it might have contained.’’ (Internal quota-
tion marks omitted.) Local 218 Steamfitters Welfare
Fund v. Cobra Pipe Supply & Coil Co., 207 Conn. 639,
645, 541 A.2d 869 (1988); cf. Doe v. Norwich Roman
Catholic Diocesan Corp., 279 Conn. 207, 216, 901 A.2d
673 (2006) (‘‘It is axiomatic that the court itself cannot
rewrite a statute to accomplish a particular result. That
is the function of the legislature.’’ [Internal quotation
marks omitted.]).
   These principles teach that ‘‘custody’’ means cus-
tody—not custody for a criminal offense. The majority
opinion would engraft this additional language onto the
policy’s definition of arrest. ‘‘When legislation defines
the terms used therein such definition is exclusive of all
others.’’ (Internal quotation marks omitted.) Feldman
v. Sebastian, 261 Conn. 721, 728, 805 A.2d 713 (2002).
This principle is equally applicable to municipal regula-
tions. See footnote 1 of this opinion; cf. Neptune Park
Assn. v. Steinberg, 138 Conn. 357, 362, 84 A.2d 687
(1951) (‘‘The zoning ordinance involved in this case,
however, defines the word ‘family’ as it is used therein.
When any piece of legislation defines the terms as they
used in it, such definition is exclusive of all others.’’).
  This court has explained that § 17a-503 (a) contem-
plates ‘‘transportation of a person involuntarily for a
psychiatric examination’’; Hopkins v. O’Connor, 282
Conn. 821, 840, 925 A.2d 1030 (2007); and a police offi-
cer’s ‘‘mandatory report pursuant to § 17a-503’’ is such
an ‘‘essential step in . . . involuntary commitment’’
that the act of filling out the form is protected by abso-
lute immunity. Id. ‘‘Involuntary civil confinement is a
massive curtailment of liberty’’; (internal quotation
marks omitted) Rzayeva v. Foster, 134 F. Supp. 2d 239,
248 (D. Conn. 2001); and, accordingly, compulsory hos-
pitalization may only be accomplished upon a showing
of probable cause—the same standard used in criminal
arrests. Glass v. Mayas, 984 F.2d 55, 58 (2d Cir. 1993).
Moreover, in addition to the seventy-two hour confine-
ment authorized by § 17a-503 (a) itself, this court has
recognized that ‘‘a police officer’s actions under § 17a-
503 result in a person being detained in a psychiatric
hospital for evaluation to determine whether further
detention and ultimately commitment are proper’’ and
are, thus, ‘‘the first step in the distinct possibility of a
judicial proceeding’’ for more permanent, involuntary
commitment. (Internal quotation marks omitted.) Hop-
kins v. O’Connor, supra, 837.
   The term ‘‘arrest’’ has been used to describe civil
mental health related seizures. For example, the United
States Court of Appeals for the Second Circuit
described New York’s civil commitment statute; N.Y.
Mental Hyg. Law § 9.41 (McKinney 2011); as authorizing
‘‘the arrest of a person who appears to be mentally ill
and acts in a manner likely to result in serious harm
to himself or others.’’ Payne v. Jones, 711 F.3d 85, 88
(2d Cir. 2013); see id. (noting that plaintiff was placed
under arrest pursuant to civil commitment statute).
Similarly, in Disability Advocates, Inc. v. McMahon,
124 F. Appx. 674, 677 (2d Cir. 2005), the Second Circuit
quoted Black’s Law Dictionary (7th Ed. 1999), for the
proposition that ‘‘ ‘arrest’ [is] defined as a ‘seizure or
forcible restraint’ ’’ in support of its determination that
New York’s civil commitment statute granted police the
‘‘legal authority to arrest.’’
   The opinion of the United States District Court for
the Northern District of New York that was affirmed
by the Second Circuit in Disability Advocates, Inc.,
supra, 124 F. Appx. 674, gives a thorough explanation
of why police seizure for purposes of involuntary hospi-
talization may reasonably be considered an arrest:
‘‘[W]hile [the civil commitment statute] may not use the
term ‘arrest,’ the authority it grants to the police is, in
fact, the legal authority to arrest. As used in the law,
the word ‘arrest’ is defined as ‘to seize [a person] by legal
authority or warrant; take into custody.’ The Random
House [Dictionary of the English Language (1979)]
. . . .2 This is exactly what [the civil commitment stat-
ute] does—it authorizes the police to take a person
into custody by legal authority. The term ‘arrest’ is not
limited to use in criminal law. . . .3 There are numerous
instances where New York law gives police the author-
ity to take a person into custody outside of the criminal
context. . . .4 Although there are some negative conno-
tations in the use of the word ‘arrest,’ it is not improper
for [the government] to use a word, or a document that
uses a word, that accurately describes their actions
when they take an individual into custody pursuant
to [the civil commitment statute].’’ (Citations omitted;
footnotes added and omitted.) Disability Advocates,
Inc. v. McMahon, 279 F. Supp. 2d 158, 164–65
(N.D.N.Y. 2005).
   Likewise, Connecticut has numerous statutes which
provide for arrests in a civil context. See, e.g., General
Statutes § 52-143 (e) (if witness fails to respond to sub-
poena to testify in court, the court ‘‘may issue a capias
directed to some proper officer to arrest the witness
and bring him before the court to testify,’’ though no
criminal offense has been committed); see also General
Statutes § 17b-745 (a) (8) (authorizes judges and family
magistrates to enforce family support orders through
noncriminal contempt, and if defendant fails to appear
for contempt hearing judge or magistrate may order
official ‘‘to arrest such defendant and bring such defen-
dant before the Superior Court for a contempt hear-
ing’’); General Statutes § 53a-32 (a) (‘‘[a]ny probation
officer may arrest any defendant on probation without
a warrant or may deputize any other officer with power
to arrest to do so by giving such other officer a written
statement setting forth that the defendant has, in the
judgment of the probation officer, violated the condi-
tions of the defendant’s probation’’). Similar authority
exists for the arrest of parolees who have committed
technical, i.e., noncriminal-parole violations. See Gen-
eral Statutes § 54-127 (police officers ‘‘shall arrest and
hold any parolee or inmate when so requested, without
any written warrant’’); see also General Statutes § 17a-
503 (a) (authorizes police officer to take person into
custody when officer has reasonable cause to believe
‘‘has psychiatric disabilities and is dangerous to himself
or herself or others or gravely disabled, and in need of
immediate care and treatment’’); General Statutes § 17a-
503 (b) (court of probate may, on application, ‘‘issue a
warrant for the apprehension’’ of person alleged to suf-
fer from psychiatric disability); General Statutes § 52-
489 (courts may, through writ of ne exeat, order person
taken into custody to compel bond ensuring continued
presence within state). Therefore, in my view, it is clear
that the meaning of the term ‘‘arrest’’ in the law quite
commonly extends to civil as well as criminal con-
finement.
   Application of the policy requiring police to conduct
mandatory searches to civil arrests, such as those under
§ 17a-503 (a), is required by that policy’s plain text.
Persons taken into custody under § 17a-503 are subject
to search incident to that arrest. As the United States
Supreme Court has held, in upholding a search incident
to a civil immigration arrest: ‘‘There can be no doubt
that a search for weapons has as much justification
here as it has in the case of an arrest for crime, where
it has been recognized as proper. . . . It is no less
important for government officers, acting under estab-
lished procedure to effect a deportation arrest rather
than one for crime, to protect themselves and to insure
that their prisoner retains no means by which to accom-
plish an escape.’’ Abel v. United States, 362 U.S. 217,
236, 80 S. Ct. 683, 4 L. Ed. 2d 668 (1960). As another
court has explained: ‘‘When an officer takes a suspect
into custody, it does not matter if it is for a criminal
offense or on a civil warrant. The key is custody, not
the underlying reason for it.’’ People v. Miller, 354 Ill.
App. 3d 476, 480, 820 N.E.2d 1216 (2004), cert. denied,
214 Ill. 2d 544, 830 N.E.2d 7 (2005). Thus, the definition
of ‘‘arrest’’ set forth in the definitions section of the
policy, which refers explicitly to people who have been
taken into custody, makes even more sense when con-
sidered in this context. Policy Manual, supra, 3.00, pt.
III, p. 1.
   The majority cites to the policy’s definition of ‘‘proba-
ble cause for arrest’’ in support of its conclusion. See
id. That phrase is defined as, ‘‘[t]he existence of facts
and circumstances that would lead a reasonably pru-
dent officer to believe that a person had committed a
criminal offense.’’ Id. This phrase is the one point in
which the policy uses the term ‘‘criminal offense.’’ The
phrase is neither located in the definition of ‘‘arrest,’’
nor the identification of the lawful bases for an arrest.
In my view, it is clear that the department knew how
to insert the phrase ‘‘a criminal offense’’ when it wanted
to. The fact that the department chose not to insert the
phrase when defining the term ‘‘arrest,’’ and further
chose not to use the term to further clarify the phrase
‘‘taken into custody,’’ evinces a clear intent that the term
should apply to any custodial situation. The majority
further recites the procedural requirements which it
maintains make it clear that the arrest policy only
applies in the criminal context. For example, it recites
language in the policy requiring that ‘‘arresting officers
shall identify themselves, inform the suspect of his or
her arrest, and specify the charges for which the arrest
is being made.’’ Policy Manual, supra, 3.00, pt. IV D 3,
p. 3. Again, these procedures apply equally to any civil
arrest. The officer need only recite the statute pursuant
to which he is exercising authority over the person
detained and seized. The term arrest is equated with
seizure. The fact that Lupienski was taken into custody
is not disputed. Pursuant to the Policy Manual, the
officer was required to perform a search of Lupienski
at that time. The fact that a search was not performed
exposes the defendant, in my view, to potential liability.
Therefore, I would reverse the judgment of the trial
court and remand the case with instructions to deny
the defendant’s motion for summary judgment and for
further proceedings according to law.
      Therefore, I respectfully dissent.
  1
     I note that, ‘‘[i]n construing [municipal] regulations, the general rules of
statutory construction apply.’’ Smith v. Zoning Board of Appeals, 227 Conn
71, 89, 629 A.2d 1089 (1993), cert. denied, 510 U.S. 1164, 114 S. Ct. 1190,
127 L. Ed. 2d 540 (1994); see also Schwartz v. Planning & Zoning Commis-
sion, 208 Conn. 146, 153, 543 A.2d 1339 (1988).
   2
     See Black’s Law Dictionary (7th Ed. 1999) (‘‘[a] seizure or forcible
restraint’’); Black’s Law Dictionary (6th Ed. 1990) (‘‘[to] deprive a person
of his liberty by legal authority’’); see also People v. Gilmore, 76 App. Div.
2d 548, 552–53, 430 N.Y.S.2d 854 (1980) (‘‘ ‘[a]rrest’ has been defined as ‘the
taking, seizing, or detaining of the person of another, (1) by touching or
putting hands on him; (2) or by any act that indicates an intention to take
him into custody and that subjects him to the actual control and will of the
person making the arrest; or (3) by the consent of the person to be
arrested’ ’’), quoting 5 Am. Jur. 2d 695, Arrest § 1 (1962).
   3
     See, e.g., Black’s Law Dictionary (7th Ed. 1999) (containing entries for
‘‘arrest in execution,’’ ‘‘arrest in quarters,’’ ‘‘arrest on final process,’’ ‘‘arrest
on mesne process,’’ and ‘‘civil arrest’’); Black’s Law Dictionary (6th Ed.
1990) (containing entries for ‘‘arrest of inquest,’’ and ‘‘arrest of judgment’’).
   4
     See, e.g., N.Y. Fam. Ct. Act §§ 718, 724, 1024 (McKinney 2010); N.Y.
Mental Hyg. Law §§ 9.27, 9.37, 9.41 (McKinney 2011); N.Y. Soc. Servs. Law
§ 417 (McKinney 2010).